DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 1/20/21 is acknowledged.
Claims 12 thru 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/20/21.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 thru 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al US 2015/0380466 A1 in view of Jinta et al US 10,439,006 B2.  Koo discloses (see, for example, FIG. 3) a display apparatus 300 comprising a substrate 330, first bottom electrode 341, first light-emitting layer 342, first groove structure/first protrusion structure, and a first top electrode 343.  Koo does not clearly disclose the term “sub-pixel.”  However, Jinta discloses (see, for example, paragraph [0007], [0072], and [0079]) having pixels that include a plurality of sub-pixels for controlling separate colors within a pixel, and also to allow two or more light emission regions that are different in one of shape, size or orientation from each other.  It would have been obvious to one of ordinary skill in the art to have a sub-pixel in order to control separate colors .
Regarding claim 2, see, for example, FIG. 3 wherein Koo discloses a first isolation layer 360.
Regarding claim 3, see, for example, FIG. 3 wherein Koo discloses a first reflecting layer 323, and the first bottom electrode 341 is electrically connected to the first reflecting layer 323 through a first via (i.e. unlabeled) in the first isolation layer 360.
Regarding claim 4, see, for example, FIG. 3 wherein Koo discloses the first protrusion structure (i.e. the pointing down hump structure in the light-emitting layer 342), and the first isolation layer 360 comprises a first auxiliary groove structure whose location corresponds to the first protrusion structure.  
Regarding claim 5, Koo in view of Jinta does not clearly disclose a depth of the first groove structure being 0.1 T to 1 T.  However, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have the depth of the first groove structure being 0.1 T to 1 T in order to improve current efficiency, driving voltage and power efficiency, and since it has been held that discovering an optimum value of a result effective value involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 6, see, for example, FIG. 3 wherein Koo discloses the first groove structure (i.e. the upper bottom surface portion of the light-emitting layer 342 which alternate with the first protrusion structures along the entire bottom surface of the light-emitting layer 342), and the first isolation layer 360 comprises a first auxiliary protrusion structure (i.e. the top hump surface of the first isolation layer 360).

Regarding claim 8, see, for example, FIG. 5 wherein Jinta discloses different sub-pixels.  Further, in paragraph [0009], Jinta discloses the light emission regions may be different in one of more of shape, size, and orientation from one another.  Having the light emission regions of different sub-pixels have different shapes and/or sizes causes the isolation layer underneath the light emission region to have a different thicknesses.  See, for example, FIG. 4 wherein Jinta discloses the isolation region 213 underneath a light emission region 214.  It would have been obvious to one of ordinary skill in the art to have a second sub-pixel and have a thickness of the first isolation layer being different from a thickness of the second isolation layer in order to incorporate multiple colors in the same pixel and control the amount of color exhibited by each sub-pixel.  
Regarding claim 9, Koo in view of Jinta does not disclose the material of the first isolation layer including silicon oxide, silicon nitride, silicon oxynitride, hafnium oxide, indium tin oxide, gallium zinc oxide, zinc oxide, indium zinc oxide, or a combination thereof; however,  it would have been obvious to one of ordinary skill in the art at the time of invention was made to use these materials in order to provide adequate insulation, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its 
Regarding claim 10, Koo in view of Jinta does not clearly disclose a thickness of the first isolation layer being 5 nanometers to 150 nanometers; however, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have this thickness in order to provide adequate distance in the display apparatus, and since it has been held that discovering an optimum value of a result effective value involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 11, Koo in view of Jinta does not clearly disclose a resolution of the display apparatus being 400 ppi to 3000 ppi; however, the structure disclosed by the applicant’s claims is disclosed by Koo in view of Jinta, and further, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have these resolutions in order to have a high quality image, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Eugene Lee
February 16, 2021
/EUGENE LEE/Primary Examiner, Art Unit 2815